Plaintiff, administratrix of the estate of William H. Jenkins, deceased, brought suit to recover damages for the death of decedent resulting from an automobile collision with defendants. Trial resulted in a verdict and judgment for plaintiff. A motion for a new trial was denied and defendants appeal.
The record shows defendants to be guilty of negligence as a matter of law and the issue of decedent's contributory negligence was submitted to the jury under proper instructions and was resolved in favor of plaintiff.
The only issue of fact of importance relates to the physical condition of decedent at the time of the collision. Appellants introduced expert medical testimony tending to establish that at that time and for some years prior thereto, deceased, who was 44 years of age at the time of his death, suffered from a heart disorder, technically known as mitral stenosis, a hardening and narrowing of the mitral valve of the heart, which was claimed to result usually from rheumatic fever or a throat infection of some description occurring earlier in life. Mitral stenosis was shown to be progressive in character, finally *Page 279 
resulting in sufficient heart embarrassment to cause death. In the opinion of the experts the condition of deceased's health as a result of the pathology was such that he would have lived but five years at the longest had it not been for the fatal accident. On the other hand, deceased's wife testified that she had known deceased for 27 years and that they had been married for 26 years; that he had never had rheumatic fever or throat infections to her knowledge; and, that during this entire period he was always in good health.
Under this testimony, the condition of deceased's health became a question of fact for the jury.
Appellants' claim is that the court erred in receiving in evidence the mortality tables (3 Comp. Laws 1929, § 12397) as bearing upon deceased's life expectancy for the reason that it appeared that at the time of the accident he was not in average good health, and cite in support of this proposition, Denman v.Johnston, 85 Mich. 387; Norris v. Railway, 193 Mich. 578;Fortner v. Koch, 272 Mich. 273 (38 N.C.C.A. 334). The cited cases are authority for this general principle of law but in the instant case a dispute existed as to whether or not deceased was an individual in average good health, raising an issue of fact to be determined by the jury. Under these circumstances, the tables were admissible. Wilkins v. City ofFlint, 128 Mich. 262; Norris v. Railway, supra; Adelsperger v.City of Detroit, 248 Mich. 399.
Bearing upon the same point, appellants claim that the court erred in refusing to charge the jury according to the following request:
"I charge you that the mortality tables which have been received in evidence in this case have no bearing unless you find that at the time of the injury, *Page 280 
William Jenkins, deceased, was in average normal good health. Unless you do so find, you must disregard the mortality tables in your further consideration of the case."
And they also claim error because the court charged, instead thereof, as follows:
"However, members of the jury, in this connection, I call your attention to the fact that the defendant has introduced medical testimony in this case, to the effect that Mr. Jenkins was suffering from an advanced heart and liver ailment, disclosed by the autopsy performed by Dr. Shaw, by reason of which it is claimed he would have been able to have lived only a small part of the expectancy shown by the mortality tables, that a well and healthy man had a right to expect to live.
"If, from the evidence in this case, you believe that to be true, you will then limit the recovery of plaintiff, to such shorter expectancy as you believe, from the evidence, the deceased had, by reason of such condition, as shown by the testimony concerning that matter, on the part of defendant in this case." It is appellants' position that if the jury decided that deceased was not in average good health at the time of the accident, then the mortality tables were not to be considered by them in determining his expectancy; that they were entitled to an instruction as requested which would clearly withdraw the tables from consideration by the jury if they found deceased not to be in average good health; and, that the instruction given was prejudicial in that it permitted the jury to consider the tables in any event in determining the expectancy.
It has been held by this court that where a dispute exists as to the previous condition of health of the person whose expectancy is in issue, the mortality *Page 281 
are admissible to be used or not by the jury depending upon their disposition of the disputed question of fact.Wilkins v. City of Flint, supra; Norris v. Railway, supra;Adelsperger v. City of Detroit, supra. It is therefore clear that when a question of fact of this nature is presented to the jury, a proper instruction as to whether or not, and under what circumstances, they should take into consideration the mortality tables should be forthcoming from the court.
In the case at bar, although the instruction given was not in the exact language of the request, and although perhaps not as concisely stated, we must say that the same did embody a correct statement of the principles of law applicable and that the jury was not misled thereby.
The first paragraph of that portion of the charge which we have quoted, supra, and which is immediately preceded by a discussion of the mortality tables and their purpose, reviews the testimony introduced by defendants for the purpose of proving that deceased was not an individual in average good health. The instruction then places the credibility to be given this testimony before the jury and states that if it is believed by them, deceased's expectancy should be limited in accordance with the testimony on that point which had been introduced by defendants. This limited the jury in their deliberations on the question of expectancy, should they find deceased to be suffering from the physical infirmities as claimed by defendants, to the testimony of defendants' physicians who placed the expectancy at not more than five years.
Although the charge does not expressly and affirmatively state that the mortality tables are not to be considered by the jury if they find for defendants *Page 282 
on the disputed question of fact, the same result was accomplished by expressly limiting them to defendants' testimony on the question of expectancy.
Appellants claim the verdict to be excessive and contrary to the great weight of the evidence. We have examined the record and find these claims to be unsupported.
Judgment affirmed, with costs to appellee.
FEAD, C.J., and NORTH, WIEST, BUTZEL, BUSHNELL, SHARPE, and POTTER, JJ., concurred.